            Case 1:19-cv-10451-GHW Document 1 Filed 11/11/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE PENSION FUND OF
WARDROBE LOCAL 764, I.A.T.S.E,

                              Plaintiffs,

                      -against-                      COMPLAINT

NEW YORK CITY OPERA, INC.,

                              Defendant.



       Plaintiffs, the Trustees of the Pension Fund of Wardrobe Local 764, I.A.T.S.E. (the

“Fund”), by and through their counsel, Spivak Lipton LLP, bring this action to collect partial

withdrawal liability payments owed to the Fund by New York City Opera, Inc. (“Employer”)

pursuant to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

Complaining of Defendant, Plaintiffs respectfully allege as follows:



                                  JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to ERISA Sections 4301(a)(1)

and 4301(c), 29 U.S.C. §§ 1451(a)(1), 1451(c).

       2.      Venue is proper in the Southern District of New York pursuant to ERISA Section

4301(d), 29 U.S.C. § 1451(d).

                                            PARTIES

       3.      At all relevant times, Plaintiffs have administered and now administer the Fund.

       4.      The Fund was established on September 19, 1962 by an Agreement and

Declaration of Trust, which has been amended from time to time thereafter.
              Case 1:19-cv-10451-GHW Document 1 Filed 11/11/19 Page 2 of 5



         5.      The Fund is an “employee benefit plan” established under Section 302(c)(5) of the

Labor-Management Relations Act (“LMRA”), 29 U.S.C. § 186(c)(5), and within the meaning of

Section 3(3) of ERISA, 29 U.S.C. § 1002(3). The principal place where the Fund is administered is

C/O Zenith American Solutions, 140 Sylvan Avenue, Suite 303, Englewood Cliffs, New Jersey

07632.

         6.      At all relevant times, Plaintiffs have been fiduciaries of the Fund. Pursuant to

Section 4301(a)(1) of ERISA, 29 U.S.C. § 1451(a)(1), Plaintiffs are authorized to enforce the

provisions of ERISA by, among other things, the filing and prosecution of civil claims against

employers and others who violate ERISA.

         7.      The purpose of the Fund is to receive contributions from employers who are

parties to collective bargaining agreements with Theatrical Wardrobe Union Local 764,

I.A.T.S.E. (the “Union”), to invest and maintain those monies, and to provide pension benefits to

those qualified to receive them.

         8.      Upon information and belief, Defendant Employer is a not-for-profit corporation

organized and existing under the laws of the State of New York with its principal place of

business at 142 West 57th Street, 11th Floor, New York, New York 10019. It is an employer

engaged in an industry affecting commerce within the meaning of Sections 3(5), 3(11), 3(12),

and 4(a)(1) of ERISA, 29 U.S.C. §§ 1002(5), 1002(11), 1002(12), and 1003(a)(1), and of

Sections 2(2), 2(6), and 2(7) of the LMRA, 29 U.S.C. §§ 152(2), 152(6), and 152(7).

                                                FACTS

         9.      The Employer has at all relevant times been party to a collective bargaining

agreement (“CBA”) with the Union. A copy of the CBA covering the period January 15, 2016

through December 31, 2018 is attached hereto as Exhibit A.




                                                    2
         Case 1:19-cv-10451-GHW Document 1 Filed 11/11/19 Page 3 of 5



       10.     The CBA obligates the Employer to make pension payments to the Fund on

behalf of each employee covered by the CBA. (Ex. A, §§ IV(D), XI(C).)

       11.     At all relevant times, the Employer employed wardrobe employees represented by

the Union and covered by the CBA.

       12.     In correspondence dated December 18, 2018, the Fund notified the Employer that

the Fund actuary had determined that the Employer had experienced a partial withdrawal from

the Fund as of December 31, 2016, within the meaning of ERISA Section 4205, 29 U.S.C. §

1385. This correspondence advised the Employer that the total amount of the partial withdrawal

liability owed to the Fund was $192,016.00, payable in 15 quarterly installments of $14,099.72,

plus a final payment of $372.81, and that the first installment payment would be due on February

15, 2019. Enclosed with the correspondence was a report showing the Fund actuary’s

calculations of the Employer’s partial withdrawal liability. Also enclosed was the Fund’s

Withdrawal Liability Policy. A copy of the correspondence and enclosures is attached hereto as

Exhibit B.

       13.     To date, the Employer has not made payment of the partial withdrawal liability

installment due on February 15, 2019, or of any installment due thereafter.

       14.     By correspondence from the Fund’s counsel to the Employer’s counsel dated

March 1, 2019, the Fund notified the Employer that it was delinquent in its payment of its partial

withdrawal liability obligation. This correspondence advised the Employer that failure to

commence payment of partial withdrawal liability or to make timely subsequent payments may

constitute a default under ERISA and would entitle the Fund to require immediate payment of

the full amount of the partial withdrawal liability owed to the Fund. A copy of the

correspondence is attached hereto as Exhibit C.




                                                  3
             Case 1:19-cv-10451-GHW Document 1 Filed 11/11/19 Page 4 of 5



       15.      By correspondence from the Fund’s counsel to the Employer’s counsel dated June

7, 2019, the Fund notified the Employer that it was in default as to its partial withdrawal liability

obligation. This correspondence demanded that the Employer pay all amounts owed to the Fund

immediately. This correspondence further advised the Employer that absent immediate payment

of the amounts owed, the Fund would promptly pursue legal action to obtain such payment. A

copy of the correspondence is attached hereto as Exhibit D.

       16.      Accordingly, the Employer is in default with respect to its partial withdrawal

liability to the Fund in the principal amount of $192,016.00.

                                        CAUSE OF ACTION

       17.      Plaintiffs repeat and reallege all the allegations of Paragraphs 1 through 16

inclusive.

       18.      By reason of the foregoing, Defendant is liable to the Fund under Sections 515

and 4301(b) of ERISA, 29 U.S.C. § 1145, § 1451(b) for partial withdrawal liability in the

following amounts:

                (a)    $192,016.00 in unpaid partial withdrawal liability payments pursuant to 29

                       U.S.C. § 1132(g)(2)(A);

                (b)    Interest on the unpaid partial withdrawal liability pursuant to 29 U.S.C. §

                       1132(g)(2)(B);

                (c)    Liquidated damages of an amount equal to the greater of 20 percent of the

                       unpaid partial withdrawal liability or the interest on the unpaid partial

                       withdrawal liability pursuant to 29 U.S.C. § 1132(g)(2)(C);

                (d)    Attorneys’ fees pursuant to 29 U.S.C. § 1132(g)(2)(D); and

                (e)    Costs of this action pursuant to 29 U.S.C. § 1132(g)(2)(D).




                                                  4
           Case 1:19-cv-10451-GHW Document 1 Filed 11/11/19 Page 5 of 5



                                     RELIEF REQUESTED

        WHEREFORE, Plaintiffs respectfully request entry of a Judgment against Defendant and in

favor of Plaintiffs:

                (a)    for unpaid partial withdrawal liability payments owed to the Fund in the

                       amount of $192,016.00 pursuant to 29 U.S.C. § 1132(g)(2)(A);

                (b)    for interest on said unpaid partial withdrawal liability payments pursuant

                       to 29 U.S.C. § 1132(g)(2)(B);

                (c)    for liquidated damages pursuant to 29 U.S.C. § 1132(g)(2)(C);

                (d)    for costs, including reasonable attorneys’ fees, incurred in the prosecution

                       of this action pursuant to 29 U.S.C. § 1132(g)(2)(D) and incurred in the

                       enforcement and collection of a judgment in this action; and

                (e)    for such other and further relief as the Court may deem just and proper.


Dated: New York, New York
       November 11, 2019

                                              Respectfully submitted,


                                                   /s/
                                              Nicholas J. Johnson
                                              SPIVAK LIPTON LLP
                                              1700 Broadway, 21st Floor
                                              New York, NY 10019
                                              Ph: 212- 765-2100
                                              Fax: 212-765-8954
                                              njohnson@spivaklipton.com

                                              Attorneys for Plaintiffs Trustees of the
                                              Pension Fund of Wardrobe Local 764,
                                              I.A.T.S.E.




                                                 5
